                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MATTHEW R. PEREZ,                                 Case No. 18-cv-04856-SI
                                   8                    Plaintiff,
                                                                                           ORDER EXTENDING DEADLINES
                                   9             v.
                                                                                           Re: Dkt. No. 43
                                  10     E. MOORE, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s ex parte application for an extension of the deadline to file his opposition to

                                  14   defendants’ motion for summary judgment is GRANTED. Docket No. 43. Plaintiff must file and

                                  15   serve his opposition to the motion for summary judgment no later than February 28, 2020. This

                                  16   deadline will not be further extended because, by the time it arrives, plaintiff will have had more

                                  17   than three months to prepare his opposition. Defendants must file and serve their reply (if any) in

                                  18   support of the motion for summary judgment no later than March 13, 2020.

                                  19          The court also extends the deadline for plaintiff to file an opposition to Dr. Bass’ motion to

                                  20   dismiss. Plaintiff must file and serve his opposition to the motion to dismiss no later than

                                  21   February 28, 2020. This deadline will not be further extended because, by the time it arrives,

                                  22   plaintiff will have had more than three months to prepare his opposition. Defendant Dr. Bass must

                                  23   file and serve his reply (if any) in support of the motion to dismiss no later than March 13, 2020.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 13, 2020

                                  26                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  27                                                   United States District Judge
                                  28
